Title: To George Washington from George Frederick Stume, 20 January 1797
From: Stume, George Frederick
To: Washington, George


                        
                            Philada January 20th 1797.
                        
                        The Memorial of George Frederick Stume formerly a Citizen of Mayence but now
                            of the City of Philadelphia
                        Most respectfully sheweth
                        That Your Memorialist after having gone through the Courses of the different
                            Sciences at Several of the European Universities, he was appointed Secretary of the
                            Department of Finance by the Elector of Mayence and also Director of Finance to different
                            noble Families in the Neigbourhood—that Your Memorialist has Since become acquainted with the
                            World partly by Travelling & partly by the Conversation with great & learned
                            Men. & in the Course of his life & more so of latter Years has been enabled
                            to discover the Sentiments of Man relative to Freedom.
                        That your Memorialist has always been inspired with the Same Sentiments, which
                            his Fellow Citizens entertained (being Subjects & Slaves as well to Spiritual as
                            temporal tyranny) to regain that rational Liberty which Mankind is intitled to—but was
                            never enabled to do any thing for the Cause of Liberty. The rigorous Suppression of every
                            thought & Sentiment about Liberty in the German Dominions being too well known in
                            this Country, It is needless for him to Say that he was deterred from declaring openly his
                            republican Principles.
                        
                        
                        But when in the year 1792. the combined Powers of Europe thought to destroy a
                            Nation, which wished to become free, and leagued themselves together to extinguish the
                            bright Luminary of Liberty, which rose in the Gallic Empire. When the Host of Foes were
                            driven out of France, and the Heroic Republicans appeared before the Gates of Mayence (in
                            which City Your Memorialist has resided 25 Years & Upwards) and which after a Siege of three
                            Days was with its Inhabitants Surrendered to the Besiegers—(The Elector not having laid any
                            Restriction on his Officers nor on his other Subjects there, relative to the Conquerors, but
                            given them up as a conquered people) Your Memorialist then found himself at Liberty to
                            declare his Republicanism, and was one of the first who took the Republican General Citizen
                            Castine by the hand, and sacrificed there by about four thousand Florins Salary, which he
                            enjoyed by Virtue of his Offices. He being at the Same time established in the Mercantile
                            Business and keeping a large Wholesale Wine Store, which would have afforded a comfortable
                            Living for himself & his family exclusive of those Salaries, if Matter had not
                            turned out otherwise in the Sequel. A National guard was then established, consisting of
                            patriotic Burghers, and Your Memorialist was elected their Colonel & Commander in
                            Chief—and General Castine presented him with the Commission Signed by himself. But Shortly
                            after not only Your Memorialist, but all those patriotic disposed Burghers, who in any way
                            had embraced the french Cause found nothing but inconsistencies in the French General
                            & his associates, of which he at the Same time complained openly. who, while at one
                            time they flattered and entertained them with hopes to gain their Freedom, in the End
                            deceived & forsook them, and left them to deplore their Credulity. When the City was
                            Surrounded by the allied Powers, the Commissary of the french Army, Reubel, now a Member of
                            the Executive Directory in France gave Your Memorialist his Word and honour to take him
                            along with him to France, in Case he would Depart. But he went away and left him to his great
                            Detriment without ever regarding his faithful Promises or assigning the least reasons for
                            it. Your Memorialist then intended to follow them to France, but was disuaded from it on
                            account of the bloody & tyrannical roberspierian Government. He took his Course to
                            Holland leaving his family behind him in Mayence, who experienced in the mean time the most
                            cruel and oppressive Prosecution, as well from the allied troops as from the Aristocrats of
                            that Place, who after his Departure Sequestrated all the Property & Effects of Your
                            Memorialist to a considerable Amount.
                        Your Memorialist having since exchanged this Land of happiness &
                            Freedom for the Land of Oppression & Slavery has arrived about three Years ago in
                            Philadelphia where he has Settled himself & family for life.
                        
                        Since that Period your Memorialist has received Letters from his Brother in Law
                            and other friends in Germany, relating to him that the Elector of Mayence has passed a
                            Resolution in his private Council to restore the Sequestrated Estates of the most of the
                            Emigrant among which Your Memorialist’s Estate is comprehended, and as he knows & is
                            well informed that a Number of Hostages from Mayence are now in France remaining for the
                            purpose, that the Government in Mayence Shall restore those Estates In Consequence whereof
                            Your Memorialist intends to make a Voyage to Europe & will present himself before
                            the Executive Directory concerning his Affairs before he will Set off for Mayence.
                        Your Memorialist is advised to apply to Your Excellency for a Recommendation to
                            the Executive Directory in France, which he conceives will greatly facilitate his Business
                            there, & be a means to obtain much Sooner redress in his native Country and to see
                            himself once more in the Possession of his sequestrated Estate & Property.
                        Your Memorialist therefore humbly prays, that Your Excellency would be pleased
                            to take the Case into Consideration, and grant him Such relief in the Premises as in Your
                            Wisdom may seem meet. And Your Memorialist is in duty bound will ever pray
                        
                            George Frk Stume
                            
                        
                    